DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/21/2021, with respect to claims 1-2, and 6-15 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-8, and 11-15 has been withdrawn. 
Election/Restrictions
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8, and 11-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 15 along with their subsequent dependent claims are currently believed to be in condition for allowance. Each of the independent claims have been recently amended so as to recite previously objected to claim language directed towards structural requirements associated with the amplitude detection circuits, such as the inclusion of a peak hold circuit, which, when taken into consideration with the remaining claim language in its entirety, appears to be directed towards a non-obvious improvement over the prior art of record. For these reasons, inter alia, it appears as though the claim requirements directed towards the respective position detection units further including a plurality of amplitude detection circuits, and their respective functionalities, when taken into consideration with the claims in their entirety are currently in condition for allowance. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A wireless power receiver comprising:      a reception antenna including a reception coil configured to receive a power signal from a wireless power transmitter;            each position detection coil of the plurality of position detection coils is configured to generate a detection signal, and           the detection signal indicates an electrical state of a corresponding position detection coil of the plurality of position detection coils; and      a position detection unit that includes a plurality of amplitude detection circuits, wherein          each amplitude detection circuit of the plurality of amplitude detection circuits corresponds to a respective position detection coil of the plurality of position detection coils,           each amplitude detection circuit of the plurality of amplitude detection circuits includes a peak hold circuit, Page 2 of 10Application No. 16/828,458 Reply to Office Action of September 21, 2021           each amplitude detection circuit of the plurality of amplitude detection circuits is configured to detect an amplitude of the detection signal of the respective position detection coil, and           the position detection unit is configured to detect a positional relation between the plurality of position detection coils and a transmission coil of the wireless power transmitter based on the detected amplitude of the detection signal of each position detection coil of the plurality of position detection coils.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836